SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 4, 2016 Banner Corporation (Exact name of registrant as specified in its charter) Washington 0-26584 91-1691604 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 10 S. First Avenue, Walla Walla, Washington 99362 (Address of principal executive offices) (Zip Code) Registrant's telephone number (including area code)(509) 527-3636 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. G Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) G Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) G Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) G Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events On April 4, 2016, Banner Corporation (“Company”) announced that the Company’s Board of Directors has renewed its authorization to repurchase of up to 5% of its common stock, or 1,711,540 shares. The news release announcing the stock repurchase plan is attached as Exhibit 99.1 and incorporated by reference herein. Item 9.01Financial Statements and Exhibits (d)Exhibits The following exhibit is being furnished herewith and this list shall constitute the exhibit index: 99.1Press Release of Banner Corporation dated April 4, 2016. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. BANNER CORPORATION Date: April 4, 2016 By: /s/ Lloyd W. Baker Lloyd W. Baker Executive Vice President and Chief Financial Officer
